ORDER

PER CURIAM.
Tina Marie Meyer, Wife, appeals custody and property division provisions of dissolution decree. The trial court awarded joint legal custody of two children bom of the marriage, now six and nine years old. It awarded primary physical custody to Husband, subject to rights of visitation and temporary custody to Wife. The court awarded approximately 50% of the marital property to each party after ordering Husband to pay the majority of marital debts of the parties.
The contested provisions in the dissolution decree are supported by substantial evidence, not against the weight of the evidence. The trial court did not erroneously declare or apply the law. No jurisprudential purpose would be served by an extended opinion. *918The decree of the trial court is affirmed. Rule 84.16(b).